Title: To Benjamin Franklin from Thomas Paine, 28 May 1781
From: Paine, Thomas
To: Franklin, Benjamin


Dear Sir
Brest Monday May 28. 1781
I have just a Moment to spare to bid you farewel— We go on Board in an hour or two with a fair wind and every thing ready.
I understand that you have expressed a desire to withdraw from Business and I beg leave to assure you that every wish of mine so far as it can be attended with any service will be employed to make your resignation, should it be accepted, attended with every posible mark of honor which your long services and high Character in life justly merits.
I am Dear Sir Your most Obt. Hble Servt
Thomas Paine
Please to forward the letter directed to Bury St. Edmunds.
 
Addressed: His Excellency / Benjn. Franklin / A / Passy— / près Paris
Notation: T Paine May 28 1781
